 
EXHIBIT 10.2


 
MUTUAL RELEASE
 


This Mutual Release (this “Agreement”), dated August 18, 2011 (the “Effective
Date”), is by and among Retail & Restaurant Growth Capital, L.P. (“RRGC”) and
Stratford Capital Partners, L.P. (“Stratford”), on the one hand, and TLL
Partners, L.L.C. (“TLLP”) and Teletouch Communications, Inc. (“Teletouch”), on
the other hand.  This Agreement is given and executed pursuant to the Heads of
Terms dated August 11, 2011, and pursuant to the mutual promises and
undertakings set forth therein.
 
Section 1.   Release by RRGC and Stratford.  RRGC and Stratford, on behalf of
themselves and on behalf of their past, present, or future partners, agents,
representatives, officers, directors, employees, principals, stockholders,
owners, investors, managers, members, successors, assigns, attorneys, and all
other persons or entities claiming by or through RRGC and Stratford
(collectively, the “RRGC/Stratford Releasing Parties,” including without
limitation, RRGC and Stratford), hereby release, acquit, hold harmless and
forever discharge each of TLLP and Teletouch, as well as each of TLLP’s and
Teletouch’s, present and former partners, agents, representatives, officers,
directors, employees, principals, stockholders, owners, investors, managers,
members, subsidiaries, successors, assigns, attorneys, heirs and beneficiaries
(collectively, the “Teletouch/TLLP Released Parties,” including without
limitation, Teletouch and TLLP), from any and all past, present, or future
claims and causes of action, whether at law or in equity, demands, rights,
liabilities, or damages, whether now known or unknown, suspected or unsuspected,
from the beginning of time until the date hereof, (a) arising out of or relating
in any way to RRGC’s or Stratford’s ownership interest in TLLP or Teletouch, (b)
arising out of or relating to any of the Teletouch/TLLP Released Parties’
actions and omissions in connection with that certain Loan Agreement dated as of
August 11, 2006 (as amended, supplemented or otherwise modified through the date
hereof, the “Loan Agreement”), by and among TLLP, Drawbridge Special
Opportunities LP and Drawbridge Special Opportunities Ltd., as lenders (each a
"Lender" and together, the "Lenders") and Fortress Credit Corp., a Delaware
corporation, as agent for the Lenders under the Loan Agreement (in such
capacity, the "Agent"), the Lenders or the Agent, (c) arising out of or relating
to any actions or omissions of any of the Teletouch/TLLP Released Parties in
connection with TLLP or Teletouch, or (d) arising or in any way relating to any
past actions or omissions of the Teletouch/TLLP Released Parties, but excluding,
in the case of each of the preceding clauses (a), (b), (c) and (d), solely with
respect to TLLP and its agents, representatives, officers, directors, employees,
owners, managers, members, successors, assigns, attorneys, heirs and
beneficiaries, and subject to the Contingent Release (as defined below), all
Excluded Claims (as defined below) (collectively, and excluding, subject to the
Contingent Release, the Excluded Claims, the “Released Claims Against
Teletouch/TLLP Parties”).  Notwithstanding the foregoing, nothing herein shall
be construed to mean or have the effect of releasing, resolving, or settling (a)
any rights or obligations arising under the Heads of Terms or the other
transaction documents entered into in connection with or as a result of the
Heads of Terms; or (b) to claims that arise from actions or omissions occurring
after the date of this Agreement.  “Excluded Claims” as used herein means, any
and all past, present or future claims and causes of action, whether at law or
in equity, demands, rights, liabilities or damages, whether now known or
unknown, suspected or unsuspected, from the beginning of time until the date
hereof, solely to the extent arising out of or relating to TLLP’s interests in
GPSi, LLC or TLLP’s failure to own interests in GPSi, LLC. Upon the delivery to
Stratford and RRGC of executed documents from GPSi, LLC and/or TLLP that
unequivocally establish that (x) TLLP is the registered owner of the equity
interests in GPSi, LLC, (y) valid approval by the governing body of GPSi, LLC
consenting to the ownership of such equity interests in GPSi, LLC and stating
that such ownership and any transfer thereof is in compliance with the
organizational and governing documents of GPSi, LLC, and (z) all actions needed
to perfect the security interest of RRGC and Stratford to be created pursuant to
the pledge of the equity interests in GPSi, LLC to RRGC and Stratford pursuant
to the Pledge and Security Agreement of even date herewith shall have been
taken, then effective upon delivery of such documents the Excluded Claims shall
be treated as being within the definition above of “Released Claims Against
Teletouch/TLLP Parties” and shall be treated fully as “Released Claims Against
Teletouch/TLLP Parties” within the meaning of this release as if such claims had
not previously been defined as “Excluded Claims” as set forth above (such
release, the “Contingent Release”).
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.   Release by TLLP and Teletouch.  TLLP and Teletouch, on behalf of
themselves and on behalf of their past, present, or future partners, agents,
representatives, officers, directors, employees, principals, stockholders,
owners, investors, managers, members, successors, assigns, attorneys, heirs, and
beneficiaries, and all other persons or entities claiming by or through TLLP or
Teletouch (collectively, the “Teletouch/TLLP Releasing Parties,” including
without limitation, Teletouch and TLLP),  hereby release, acquit, hold harmless
and forever discharge each of RRGC and Stratford, as well as each of RRGC’s and
Stratford’s present and former partners, agents, representatives, officers,
directors, employees, principals, stockholders, owners, investors, managers,
members, subsidiaries, successors, assigns, attorneys, and beneficiaries
(collectively, the “RRGC/Stratford Released Parties,” including without
limitation, RRGC and Stratford), from any and all past, present, or future
claims and causes of action, whether at law or in equity, demands, rights,
liabilities, or damages, whether now known or unknown, suspected or unsuspected,
from the beginning of time until the date hereof, arising out of or relating in
any way to RRGC’s or Stratford’s ownership interest in TLLP or Teletouch
including, but not limited to, any of RRGC’s or Stratford’s actions and
omissions as members of TLLP or stockholders of Teletouch, and any
RRGC/Stratford Released Parties’ actions and omissions in connection with the
Loan Agreement, the Lenders, or the Agent, or in any way relating to any past
actions or omissions of the RRGC/Stratford Released Parties (collectively, the
“Released Claims Against RRGC/Stratford Parties”).  Notwithstanding the
foregoing, nothing herein shall be construed to mean or have the effect of
releasing, resolving, or settling (a) any rights or obligations arising under
the Heads of Terms or the other transaction documents entered into in connection
with or as a result of the Heads of Terms; or (b) claims that arise from actions
or omissions occurring after the date of this Agreement.
 
Section 3.   No Admission of Liability.  Each of the parties hereby acknowledges
that each understands and agrees that the execution of this Agreement does not
constitute in any manner whatsoever an admission of liability on the part of any
parties hereto for any matters covered by this Agreement, and such liability is
specifically denied.
 
Section 4.   Covenant Not to Sue.  Each of RRGC and Stratford, on behalf of
themselves and the other RRGC/Stratford Releasing Parties, hereby covenant not
to sue, file or initiate, any civil action, whether in court or in an
arbitration proceeding, against Teletouch, TLLP and the other Teletouch/TLLP
Released Parties relating to any Released Claims Against Teletouch/TLLP Parties,
except for the Filed Lawsuit with respect to the existing filings and which will
be dismissed pursuant to Section 5.  Each of Teletouch and TLLP, on behalf of
themselves and the other Teletouch/TLLP Releasing Parties, hereby covenant not
to sue, file or initiate any civil action, whether in court or in an arbitration
proceeding, against RRGC, Stratford, or the other RRGC/Stratford Released
Parties relating to any Released Claims Against RRGC/Stratford Parties.  The
covenants contained in this Section 4 shall survive this Agreement indefinitely
regardless of any statute of limitations.
 
Section 5.   Dismissal of Lawsuit.  Upon the Release Date, RRGC and Stratford
shall take all actions to release, non-suit and dismiss with prejudice, the
following lawsuit and all related matters, Cause No. 067 25453911, Stratford
Capital Partners, LP and Retail and Restaurant Growth Capital, L.P., Plaintiffs,
vs. TLL Partners, L.L.C. and Robert M. McMurrey, Defendants (the “Filed
Lawsuit”) in the 67th Judicial District, Tarrant County, Texas. Neither RRGC nor
Stratford will oppose TLLP from filing a Motion to Seal Court Records under Rule
76a of the Texas Rules of Civil Procedure by which the parties will ask the
Court to seal all pleadings in the Filed Lawsuit.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.   Rightful Owner of Claims.  RRGC and Stratford represent and warrant
that each is the rightful owner of the claims, rights, and/or interests which
are the subject matter of the Released Claims Against Teletouch/TLLP Parties,
and that they have not assigned any such claims, in whole or in part, that each
has asserted or may have asserted against the Teletouch/TLLP Released
Parties.  Teletouch and TLLP represent and warrant that each is the rightful
owner of the claims, rights, and/or interests which are the subject matter of
the Released Claims Against RRGC/Stratford Parties, and that they have not
assigned any such claims, in whole or in part, that each has asserted or may
have asserted against the RRGC/Stratford Released Parties.
 
Section 7.   Waiver.  Any term of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition.  No waiver by any party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be a waiver of any other term or condition nor construed as a waiver of the same
or any other term or condition of this Agreement on any future occasion.  All
remedies, either under this Agreement or by any laws or otherwise afforded, will
be cumulative and not alternative.
 
Section 8.   Amendment.  This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each party hereto.
 
Section 9.   No Assignment; Binding Effect.  Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other parties hereto and any attempt to
do so will be void, except for assignments and transfers by operation of any
laws.  Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the parties and their respective
successors and assigns.
 
Section 10.   Several Liability.  The releases, covenants, undertakings and
obligations made herein by the parties hereto  are several and not joint.
 
Section 11.   Communications. All notices or other communications hereunder
shall be in writing and shall be given by personal delivery, by courier or other
delivery service (which obtains a receipt evidencing delivery) or by registered
or certified mail (postage prepaid and return receipt requested) addressed as
set forth below:
 
If to TLLP:
 
TLL Partners, L.L.C.
5718 Airport Freeway
Ft. Worth, TX 76117
Attn: Robert McMurrey, Sole Manager
Fax: 817-654-6672
Email:rmcmurrey@teletouch.com
 
 
3

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Bracewell & Giuliani LLP
1445 Ross Avenue, Suite 3800
Dallas, TX   75202-2711
Attn: K. Brock Bailey, Esq.
Fax: 214-758-8376
Email:brock.bailey@bgllp.com
 
If to Teletouch:
 
Teletouch Communications, Inc.
5718 Airport Freeway
Ft. Worth, TX 76117
Attn: T. A. Hyde, Jr., President and Chief Operating Officer
Fax: 817-654-6672
Email:rmcmurrey@teletouch.com
 
With a copy to:
 
Cozen O’Connor
The Army Navy Club Building
1627 I St., NW, Suite 1100
Washington DC    20006
Attn: Ralph V. De Martino, Esq.
Fax: 866-741-8182
Email:rdemartino@cozen.com
 
If to RRGC and Stratford:
 
Stratford Capital Partners, L.P.
c/o HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attention: Dave Knickel
Email: dknickel@hmcapital.com
 
Retail & Restaurant Growth Capital, L.P.
2701 E. Plano Pkwy, Suite 200
Plano, TX 75074
Attention: Ray Hemmig
Fax: 214.291.2473
Email: rhemmig@rrgcsbic.com
 
 
or such other address as any party may designate to the other parties hereto in
accordance with the aforesaid procedure. All notices and other communications
shall be deemed to have been given as of the date of deposit in the United
States mail or upon receipt by the party, if personally delivered.


Section 12.   Headings. All article and section headings herein are inserted for
convenience only and shall not modify or affect the construction or
interpretation of any provisions of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 13.   Specific Performance.  The parties hereto agree that the remedy at
law for any breach of this Agreement will be inadequate and that any party by
whom this Agreement is enforceable shall be entitled to specific performance in
addition to any other appropriate relief or remedy.  Such party may, in its sole
discretion, apply to any court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief.
 
Section 14.   Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous written and oral
negotiations, discussions, agreements and understandings with respect to such
subject matter. No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action, suit or
other proceeding involving this Agreement.
 
Section 15.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
Section 16.   Costs of Enforcement. If any action or proceeding is instituted by
either RRGC or Stratford, on the one hand, and the Teletouch or TLLP, on the
other hand, to enforce or construe any provision of this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover from
the other party all of its costs and expenses incurred by such prevailing party,
including without limitation, reasonable attorneys’ fees and disbursements.
 
Section 17.   Applicable Law, Jurisdiction, Venue. The validity, legality,
enforceability and interpretation of this Agreement shall be governed by the
laws of the State of Texas, without giving effect to principles of conflict of
laws. Venue with respect to any matter related hereto shall be held in the
courts in Dallas County, Texas and the Northern District of Texas.
 
Section 18.   Interpretation. All of the parties to this Agreement have
participated in the negotiation and drafting of this Agreement. Accordingly, the
parties waive any statutory provision, judicial precedent or other rule of law
to the effect that contractual ambiguities are to be construed against the party
who shall have drafted this Agreement.
 
Section 19.   Third Party Beneficiaries.  The parties agree and acknowledge that
the Teletouch/TLLP Released Parties set forth in Section 1 are third party
beneficiaries under this Agreement and shall have the ability to enforce their
rights under the terms of this Agreement against the RRGC/Stratford Releasing
Parties, and that the RRGC/Stratford Released Parties set forth in Section 2 of
this Agreement are third party beneficiaries under this Agreement and shall have
the ability to enforce their rights under the terms of this Agreement against
the Teletouch/TLLP Releasing Parties.
 
[SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
 
Executed by the parties hereto to be effective and binding as of the date first
set forth above.
 

          RETAIL & RESTAURANT GROWTH CAPITAL, L.P.             By: Retail &
Restaurant Growth Partners,
its general partner             By: Retail & Restaurant Growth Management, Inc.,
its general partner                     By: /s/ Joseph L. Harberg     Name: 
Joseph L. Harberg     Title: President  

 

          STRATFORD CAPITAL PARTNERS, L.P.             By: Stratford Capital GP
Associates, L.P.,
its general partner             By: Stratford Capital Corporation,
its general partner                     By: /s/ David W. Knickel     Name: David
W. Knickel     Title: Vice President                    
TLL PARTNERS, L.L.C.
                   
By:
/s/ Robert M. McMurrey
    Name:
Robert M. McMurrey
    Title: Sole Manager  

 

        TELETOUCH COMMUNICATIONS INC.                
 
By:
/s/ T. A. Hyde, Jr.     Name: T. A. Hyde, Jr.     Title: President and Chief
Operating Officer          

 
 
6

--------------------------------------------------------------------------------

 